Opinion issued December 30, 2004











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00990-CR
____________

RODNEY LYNN CURRY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 122nd District Court
Galveston County, Texas
Trial Court Cause No. 02CR3149



 
MEMORANDUM  OPINION
               Appellant, Rodney Lynn Curry, was convicted by a jury of assault on a
public servant.  Concerning punishment, the jury found that appellant had two prior
felony offenses, the second offense having been committed after the first became
final, and assessed punishment at confinement for 35 years.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant by letter of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  We have
carefully reviewed the record and counsel’s brief.  We find no reversible error in the
record, and agree that the appeal is without merit.
               We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).